Case 18-43023-btf13   Doc 13    Filed 12/13/18 Entered 12/13/18 13:18:21   Desc Main
                               Document     Page 1 of 10
Case 18-43023-btf13   Doc 13    Filed 12/13/18 Entered 12/13/18 13:18:21   Desc Main
                               Document     Page 2 of 10
Case 18-43023-btf13   Doc 13    Filed 12/13/18 Entered 12/13/18 13:18:21   Desc Main
                               Document     Page 3 of 10
Case 18-43023-btf13   Doc 13    Filed 12/13/18 Entered 12/13/18 13:18:21   Desc Main
                               Document     Page 4 of 10
Case 18-43023-btf13   Doc 13    Filed 12/13/18 Entered 12/13/18 13:18:21   Desc Main
                               Document     Page 5 of 10
Case 18-43023-btf13   Doc 13    Filed 12/13/18 Entered 12/13/18 13:18:21   Desc Main
                               Document     Page 6 of 10
Case 18-43023-btf13   Doc 13    Filed 12/13/18 Entered 12/13/18 13:18:21   Desc Main
                               Document     Page 7 of 10
Case 18-43023-btf13   Doc 13    Filed 12/13/18 Entered 12/13/18 13:18:21   Desc Main
                               Document     Page 8 of 10
Case 18-43023-btf13   Doc 13    Filed 12/13/18 Entered 12/13/18 13:18:21   Desc Main
                               Document     Page 9 of 10
Case 18-43023-btf13   Doc 13     Filed 12/13/18 Entered 12/13/18 13:18:21   Desc Main
                               Document      Page 10 of 10
